Citation Nr: 1430770	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-05 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for chest keloids.

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to an initial rating higher than 30 percent for the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for chest keloids and foot fungus, and granted service connection for PTSD with an initial rating of 30 percent effective from March 23, 2010.  

Also on appeal is a November 2010 RO rating decision that denied service connection for discogenic disease of the lumbar spine with mild spondylosis and mild thoracic scoliosis with associated mild-to-moderate spondylosis (claimed as low back injury).  The Board has recharacterized the issue as entitlement to service connection for a low back disability.

Additional VA treatment records were associated with the claims file subsequent to the issuance of the statement of the case in March 2011.  Because the evidence does not have a bearing on the low back or chest keloid issues, a remand of these issues to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

In a Report of Contact dated in March 2014, the Veteran claimed entitlement to service connection for diabetes mellitus, blurry vision, bladder condition (frequent urination) and peripheral neuropathy of the bilateral upper and lower extremities.  These issues have not yet been adjudicated in the first instance by the RO and are accordingly referred to the RO for appropriate action.

The decision below addresses the Veteran's claims of service connection for a low back disability and chest keloids.  The remaining two claims are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  A low back disability is not related to service. 

2.  Chest keloids are related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Chest keloids were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's low back and chest keloids claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability rating and effective date elements of a service connection claim, was provided to the Veteran by letter in May 2010, and he had ample opportunity to respond prior to issuance of the rating decisions on appeal.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are of record, as are post-service treatment records from those medical providers identified by the Veteran as potentially having relevant treatment records.  As described below, the Board finds that the record contains an adequate VA examination and opinion as to the possible relationship between the Veteran's current low back disability and his military service.

The Veteran's representative submitted an appellate brief in June 2014 arguing that remand is required because STRs do not include a separation physical examination and are therefore "clearly and unmistakably incomplete."  However, the Board does not find this to be the case.  The Veteran's DD Form 214 shows that he received an early separation on return from overseas, which makes it likely that he was discharged from service without an examination.  Further, the file includes a full packet of STRs relating to the Veteran's active service in March 1969 to October 1970 and also to his subsequent service in the Reserve Component; these STRs appear to have all the existing medical treatment records that were held by the Service Department, and the Board has no reason to suppose there are other, existing, documents that are missing.  VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran was advised of his right to a hearing before the RO's Hearing Officer or before the Board, but he has not requested such a hearing.
   
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal as to these two issues.


Entitlement to Service Connection

Applicable Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

However, where a veteran served continuously on active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Disability

STRs show no indication of a disability of the spine at the time of his enlistment.  In September 1969, the Veteran was treated for pain in the area of the coccyx, which was clinically attributed to "strain."  Treatment for these symptoms continued in October 1969.  In March 1970 he was treated for complaint of pain from the lower thoracic region to the lumbar spine, localized to the right paravertebral area; the clinical impression was paravertebral strain, with doubtful herniated disc.  The Veteran had an x-ray of the lumbar and thoracic spine in March 1970, based on him having been told he had a fractured vertebra, but the x-ray was negative for any fractures.  

Post-service STRs associated with the Veteran's service in the Reserve Component include a medical examination in September 1974.  In the self-reported Report of Medical History, the Veteran specifically denied history of recurrent back pain.   The corresponding Report of Medical Examination shows clinical evaluation of the spine as "normal."

The Veteran had a VA Agent Orange examination in February 2007 in which musculoskeletal and neurological examination was grossly normal, and there was no previous history of a low back disorder.  However, chest x-ray showed some degenerative spondylosis of the spine.  

The Veteran had a VA examination in April 2010 in which he reported he began having back pain in basic training, not associated with any specific injury.  Since then he had experienced intermittent back pain that worsened over the years.  The examiner noted the Veteran's subjective symptoms and also recorded clinical observations in detail, including x-rays.  The examiner diagnosed mild scoliosis and discogenic disease of the lumbosacral spine; thoracic scoliosis and moderate spondylosis; and, cervical spine spondylosis.  The examiner did not have access to the claims file and did not provide an opinion as to whether the Veteran's current disorder of the spine was related to service.

The Veteran was reexamined in October 2010 by the same VA examiner who had performed the April 2010 examination; on this occasion the examiner reviewed the claims file.  The Veteran reported he worked with radiation in service and jumped out of helicopters a lot; he related his current back pain to these experiences.  The examiner noted the Veteran's in-service medical history as documented in STRs and his post-service complaint of neck pain in 2009 with diagnosis of degenerative disc disease (DDD) of the cervical spine.  The examiner stated, based on examination of the Veteran and review of the claims file, that because there is no mention of low back complaints in 1974, and no evidence of any back complaints until 2009, the current back complaints are not likely related to the low back pain that is documented in STRs.  

Electronic treatment records in Virtual VA show the Veteran reported to clinicians at the VA Mental Health Clinic (MHC), in January 2014, that he has recently had low back surgery at a non-VA provider, in which a disc in his lumbar spine was "shaved."  He stated his back pain had improved since surgery.  Otherwise, VA treatment records show recurrent complaints of low back pain but are silent in regard to the onset or etiology of an underlying thoracolumbar spine disorder.

On review of the evidence above the Board finds the Veteran is shown to have been competently diagnosed with discogenic disease, scoliosis and spondylosis of the thoracolumbar spine.  Accordingly, the first element of service connection-evidence of a disability-is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran's STRs show complaints of back pain during service, but there is no clinical evidence of any injury other than "strain."  Although STRs do not include a separation examination prior to discharge from service in October 1970, post-service treatment records show the spine was normal on examination in 1974.  The Board concludes the Veteran did not have a chronic disability, or disease such as arthritis, of the thoracolumbar spine at the time of his discharge from service.  If he had such disability, it would have likely been noted on the post-active service examination, which was instead normal.

The Board has considered whether service connection may be awarded on a presumptive basis.  The Veteran is shown in VA treatment records to have osteoarthritis of the right shoulder, but treatment records do not show degenerative joint disease (DJD) or "arthritis" by any other name in the thoracolumbar spine.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not for consideration.

In correspondence to the Board, the Veteran's representative urges the Board to consider the contribution of the Veteran's combat service to his low back symptoms.  The "combat presumption" states that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza, 7 Vet. App. at 507.  A veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).

Thus, the Board acknowledges that the Veteran had undocumented back trauma during service consistent with his participation in combat, as demonstrated by his Combat Infantryman Badge (CIB).  Indeed, complaints of back pain are documented in STRs.  However, as discussed above, the absence of symptoms in 1974 weighs against the idea that the Veteran's symptoms in service caused his currently diagnosed low back disability.

Additionally, the VA examination in October 2010 produced a medical opinion that the Veteran's current disability is not related to his symptoms in service.  The examiner is shown to have been advised of the relevant facts, and he provided a fully-articulated opinion supported by reasoned analysis.  The examiner's opinion is accordingly probative under the criteria of Nieves-Rodriguez and may be relied upon by the Board.  Further, the examiner's opinion is not contradicted by any other medical opinion of record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. at 498.  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.  The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran has offered his lay evidence to assert onset of symptoms in service and to assert his personal opinion that his current disability is etiologically related to service.

A layperson is competent to testify in regard to the onset and to continuous experiencing symptoms.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran's account of back pain since basic training, as articulated to a VA provider in April 2010, is inconsistent with his denial of back pain in 1974 and is thus not considered credible.  Further, evidence of continuity of symptoms is only for consideration in regard to diseases that are recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while the Veteran's account of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of supporting competent evidence.  

Turning to the Veteran's personal opinion that his current low back disability is related to service, the Veteran's is diagnosed with discogenic disease, spondylosis and scoliosis; these are disorders that may be related to a number of different causes including trauma, aging and body habitus.  Accordingly, the etiology of such disability is a complex medical question that is not within the Veteran's expertise as a layperson.  Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 428.

Based on the evidence and analysis above the Board finds the Veteran does not have a low back disability that is incurred in or otherwise related to service.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  \Accordingly, the criteria for service connection are not met and the claim must be denied.
  

Service Connection for Chest Keloids

The Veteran's representative contends that the Veteran has chest keloids resulting from his combat service.  Specifically, the representative asserts that the Veteran would have been lying down on his chest in the prone position during combat and the keloids are nowhere else on his body.

Although the Veteran's service treatment records are negative for chest keloids, unlike the low back claim, the September 1974 Reserve examination report documents keloids on chest as a skin abnormality.  Additionally, a February 2007 Agent Orange examination was positive for keloids on the chest.  Moreover, a July 2010 VA examination revealed 21 keloid chest scars.

In consideration of the evidence, the Board finds that developing keloid chest scars is consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  Furthermore, chest keloids were affirmatively shown shortly after service in 1974, in 2007, and currently during the pendency of the claim.  Accordingly, the Board finds that the Veteran's chest keloids are related to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for chest keloids.


ORDER

Service connection for a low back disability is denied.

Service connection for chest keloids is granted.



REMAND

The Veteran contends that he has foot fungus that had its onset during service and that he currently has foot fungus.  The Board finds it necessary to remand the claim to schedule a VA medical examination and opinion to address the nature and etiology of the Veteran's claimed foot fungus.  See McLendon, 20 Vet. App. at 79.  

The Veteran's most recent VA psychiatric examination was conducted in April 2010.  As the Veteran continues to receive regular treatment for his PTSD and has been assigned various Global Assessment of Functioning (GAF) scores, the Board finds it necessary to remand the claim to schedule another VA examination to assess the current severity of the Veteran's service-connected PTSD.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with his foot fungus claim.  The entire claims file, to include a complete copy of this remand and any electronic files, must be made available for review by the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has foot fungus.  Based on the examination and a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has foot fungus had its onset during, or is otherwise related to, his active military service.  All opinions should be set forth in detail and explained in the context of the record.

2.  Also, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire claims file, to include a complete copy of this remand and any electronic files, must be made available for review by the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  All opinions should be set forth in detail and explained in the context of the record.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


